October 25, 2011




                          SUBSTITUTE JUDGMENT

                       The Fourteenth Court of Appeals

                            JULIAN KUCIEMBA, Appellant

NO. 14-08-00050-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This court today heard a motion for rehearing filed by appellant, JULIAN
KUCIEMBA.       We order that the motion be overruled, and that this court’s former
judgment of June, 30, 2011 be vacated, set aside, and annulled. We further order this
court’s memorandum opinion on remand of June, 30, 2011, withdrawn.

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED, that the appellant pay all costs expended in this
appeal, and that this decision be certified below for observance.